MEMORANDUM OF DECISION.
The father of Kevin R. appeals from a judgment of the District Court, Lewiston, that terminated his parental rights with respect to Kevin. The father challenges the sufficiency of the evidence, primarily on the ground that the State shifted its focus from jeopardy to the child to its desire to “maximize the child’s potential.” We have previously recognized that a developmentally handicapped child may be in jeopardy if the parents are incapable of meeting the special needs of the child. In re Dean A, 491 A.2d 572, 574-75 (Me.1985). We conclude, therefore, that the record before us does not demonstrate any impermissible attempt to focus upon increasing the child’s potential. We find no *431clear error in the decision of the District Court.
The entry is:
Judgment affirmed.
All concurring.